Citation Nr: 0107630	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which denied a request to reopen a claim of service 
connection for a low back strain.  That rating decision also 
granted a permanent and total disability rating for pension 
purposes; the veteran did not appeal that portion of the 
rating decision.  Service connection is not in effect for any 
disability.  


FINDINGS OF FACT

1.  The RO denied the veteran's application to reopen his 
claim of service connection for a low back strain in August 
1991; the veteran was notified of this decision in September 
1991 and he did not file an appeal.

2.  Additional evidence submitted since the August 1991 
decision bears directly on the issue of whether the veteran 
has a low back strain which is of service origin, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's August 1991 denial of the 
application to reopen a claim of service connection for a low 
back strain is new and material, and the claim for such 
benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Factual Background.  Records from the Office of the Surgeon 
General do not show that the veteran was treated for a low 
back strain during his period of service.  They do show that 
he was treated for a disease in January 1945.

The only available service medical record is the veteran's 
December 1946 service discharge examination report which 
shows that a clinical evaluation of his musculoskeletal 
system did not reveal any defects.

A VA Application for Hospital Treatment or Domiciliary Care 
shows that the veteran sought treatment for low back pain in 
August 1951.  It also shows that he was diagnosed as having a 
lumbosacral strain at that time.

Private medical records from D. B., M.D., show that the 
veteran was seen with complaints of chronic back pain in 
October 1981.

Private medical records from Kelsey-Seybold Clinic, P.A., 
show that the veteran was diagnosed as having a lumbosacral 
strain in April 1988.

In an October 1988 rating decision, the RO denied service 
connection for a low back strain.  In denying service 
connection, the RO held that the evidence showed that the 
veteran's lumbosacral strain had been diagnosed following his 
separation from service.  The RO also held that, absent any 
evidence continuity of symptomatology since service, the 
veteran's lumbosacral strain could not reasonably be related 
to his period of service.

In a February 1989 letter, J. J., M.D., reported that the 
veteran exhibited signs and symptoms of lumbar spondylosis.  
Dr. J. also reported that the veteran's pain had caused him 
to stop his job.

In a February 1989 rating decision, the RO confirmed and 
continued the denial service connection for a low back 
strain.  In so doing, the RO held that the evidence did not 
show that the veteran's low back strain was incurred or 
aggravated during his period of service.

At an October 1989 hearing, the veteran testified that he 
started to experience back problems after he was given a 
spinal tap in January 1945.

In a June 1990 decision, the Board denied service connection 
for a low back strain.  In denying service connection, the 
Board held that the evidence did not show that the onset of 
veteran's low back strain began during his period of service.

In a statement in support of claim received in July 1991, the 
veteran requested the RO to reopen his claim of service 
connection for a low back strain.  In support of his 
application, he submitted duplicate copies of the Records 
from the Office of the Surgeon General.

In an August 1991 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for a low back strain.  In so doing, the RO held 
that the evidence that the veteran had submitted was 
duplicate of evidence which was already of record.  The 
veteran was notified that his application to reopen his claim 
of service connection for a low back strain was denied in 
September 1991 and he did not file an appeal.

Relevant evidence added to the record since the August 1991 
decision includes the following:

A duplicate copy of the February 1989 letter from Dr. J.

VA outpatient records show that the veteran was assessed as 
having muscular low back pain in September 1988.  At that 
time, it was also noted that he had been experiencing low 
back pain ever since a spinal tap in 1945.

At the December 2000 hearing before the undersigned, the 
veteran testified that he started to experience back problems 
after he was given a spinal tap in January 1945.  He also 
testified that he continued to experience back pain.  At his 
hearing, the veteran submitted another written statement from 
Dr. J. dated in January 2000.  On this statement, Dr. J. 
indicated that he treated the veteran in January 2000 for 
back problems stemming from a 1945 spinal tap.  

Analysis.  The Board finds that the veteran has presented new 
and material evidence to warrant a reopening of his claim of 
service connection for a low back strain.  As reported 
earlier, the RO and the Board previously denied the veteran's 
claim of service connection for a low back strain because the 
evidence did not show that his low back strain was incurred 
or aggravated during his period of service.  The RO most 
recently denied the veteran's application to reopen his claim 
of service connection for a low back strain in August 1991 
because he had submitted duplicative evidence.  Evidence 
submitted since that time includes VA outpatient treatment 
records and a private medical statement which includes a 
notation that the veteran had been experiencing low back pain 
since 1945.  This evidence undermines the basis for the RO's 
denial in August 1991, namely, that there was no clinical 
evidence which showed that the veteran's low back strain 
originated during his period of service.  As such, the 
evidence received since the RO denied the veteran's 
application to reopen his claim of service connection for a 
low back strain in August 1991 is new and material, and it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the veteran's claim of service connection 
for a low back strain is reopened, and a review of the entire 
evidence of record is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
low back strain is reopened.


REMAND

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for additional 
development, as well as for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.

The Board observes that the veteran has not been afforded a 
VA examination for the purpose of determining the etiology 
and date of onset of his low back strain.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the 
Board finds that a VA examination is needed to determine the 
etiology and date of onset of the veteran's low back strain.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board concludes that a remand is necessary 
for a full and fair adjudication of the veteran's appeal.

The Board notes that, in his February 1989 letter, Dr. J. 
reported that the pain caused by the veteran's lumbar 
spondylosis had caused him to stop his job.  The Board also 
notes that, in a VA Form 21-0517-1 (Improved Pension 
Eligibility Verification Report) received in January 2000, 
the veteran indicated that he was receiving Social Security 
Administration (SSA) benefits.  Although a March 2000 memo to 
the claims file reflects that the veteran was receiving SSA 
benefits for black lung, because Dr. J.'s letter shows that 
the pain caused by the veteran's lumbar spondylosis had 
caused him to stop his job, and because the veteran has 
reported that he was receiving SSA benefits, the Board is of 
the opinion that the SSA may have additional records which 
could be relevant to adjudication of the issue on appeal, and 
that a request should be made for these records.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).

For the reasons stated above, the case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back strain.  After securing any 
necessary releases, the RO should obtain 
those records not on file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of his low back strain.  
The claims file must be made available to 
the examiner prior to the examination.  
The examiner should elicit a detailed 
history from the veteran of any in-
service and post-service manifestations 
of his low back strain.  Following an 
examination, the examiner should 
specifically comment as to whether it is 
as likely as not that the veteran's low 
back strain, or any other low back 
disability found, had its onset during 
his military service.  All opinions 
expressed must be accompanied by a 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if it is not, the RO should take 
corrective action.

5.  The RO must also review the claims 
file to ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for a low 
back strain on a de novo basis.  The RO 
should consider the case of O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991) (If 
service medical records are presumed 
destroyed, there is a heightened 
obligation to explain the findings and 
conclusions and consider the benefit-of-
the-doubt rule).  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 



